UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                                DECISION AND ORDER
                                            Plaintiff,
                                                                                16-CR-6029L

                          v.


ANDRE L. BARNES,

                              Defendant.
________________________________________________



        Defendant Andre L. Barnes (“Barnes”) has been indicted in a Superseding Indictment

involving federal sex trafficking offenses. Barnes has gone through several appointed lawyers,

who have not been to his liking, and he is now proceeding pro se.1

        Prior assigned counsel had requested a competency examination and Barnes was eventually

transferred to the Metropolitan Correctional Center in Chicago, Illinois for that examination. On

or about January 6, 2017, the Court received the report of the competency examination which

found that Barnes was competent to proceed to trial. The parties did not object to that finding and

this Court affirmed Magistrate Judge Feldman’s Report and Recommendation concluding that

Barnes was competent to stand trial.

        Trial on this case is currently scheduled for November 5, 2018. The Court has conducted

several court proceedings relating to status and in each instance, Barnes has repeated his request




        1
            On February 6, 2018, after conducting an inquiry concerning Barnes’s decision to proceed pro se,
Magistrate Judge Feldman granted his request, but appointed attorney James Vacca as standby counsel to assist Barnes
in complying with courtroom procedures and other matters that might assist Barnes.
to proceed pro se, and, in fact, has requested the Court vacate the order appointing attorney Vacca

as standby counsel. This Court declined to do so.

       This Court referred all pretrial motions to United States Magistrate Judge Jonathan W.

Feldman pursuant to 28 U.S.C. § 636. Pending before the Court is Magistrate Judge Feldman’s

thorough 50-page Report and Recommendation which recommends that this Court deny the

several pro se motions that have been filed by Barnes. (Dkt. #115). Although untimely, Barnes

has filed a pro se document of 147 pages, plus attachments (Dkt. #132) which he describes as the

Defense Objection to Magistrate Judge Feldman’s Report and Recommendation.

       During the course of the proceedings, Barnes was clear and adamant that he wished his

attorneys’ motions to be withdrawn and that the Court focus on his pro se motions. In fact, Barnes

over the course of the pendency of this Indictment, has filed six separate pro se motions (Dkt.

##90, 91, 92, 93, 94, 107). Magistrate Judge Feldman has painstakingly reviewed all the motions

which are often ambiguous and hardly models of clarity. Nonetheless, Magistrate Judge Feldman

has undertaken the task and ruled on each of the pending motions.

       I have reviewed the Report and Recommendation, the filings submitted to the Magistrate

Judge, as well as Barnes’s Objection (Dkt. #132) to the Report and Recommendation.

       I agree with the Magistrate Judge’s analysis as to both the facts and the law and I find no

basis to alter, modify or reverse the Magistrate Judge’s Report and Recommendation. Therefore,

I agree with that recommendation and deny all of Barnes’s motions.




                                                2
        As to certain matters of trial procedure, the Magistrate Judge did direct that the Government

turn over certain material two weeks prior to trial or at the pretrial conference, whichever is

sooner.2

        I will discuss Barnes’s spate of motions, seriatim, as did Magistrate Judge Feldman.



Document #92 – Motion to Dismiss for Violation of the Speedy Trial Act

        Barnes contends that his statutory speedy trial rights have been violated by delay.

Magistrate Judge Feldman carefully recounted the calendar of events in this case and noted several

matters constituting excludable time. The principal exclusion was the time necessary to complete

the competency examination for Barnes. Although that proceeding took perhaps a bit longer than

desired because of confusion in transporting Barnes, the delay was not excessive and not

purposeful. In relying on United States v. Vasquez, 918 F.2d 329, 333 (2d Cir. 1990), the

Magistrate Judge found, and I agree, that the delay on this case in completing the competency

examination must be excluded under the statutory speedy trial timetable.

        In addition, the Magistrate Judge noted that a co-defendant in this case (who has now

pleaded guilty) had filed motions and, under the statute, that time is also tolled. In addition, the

docket sheet contains numerous references to requests by Barnes’s then court-appointed counsel

for additional time to review the filings and the voluntary discovery that had been provided by the

Government. All of that time was properly excluded under the speedy trial calculations.




        2
            Other matters were left to this Court, as the trial judge, to determine, for example, the Government’s witness
list.
                                                            3
       In addition, Magistrate Judge Feldman determined that there was no constitutional Sixth

Amendment violation: the delay was not untimely and there were no extraordinary factors

warranting dismissal under the Sixth Amendment.

       Finally, I agree with Magistrate Judge Feldman’s conclusion that Barnes suffered no

prejudice from the delay here; in fact, much of the delay was for his benefit as his counsel took

steps to review the necessary material, and for completion of the competency report.

       Barnes makes several other claims in the motion, and in his Objection to the Report and

Recommendation which he believes support his claim that there has been a Speedy Trial Act

violation. I have reviewed them all and none have merit. Barnes claims that there was delay as

the Magistrate Judge failed to issue a scheduling order; that the competency examination order

was punitive and that there was some type of violation because he was transferred to a facility in

another state (Illinois). None of these concerns are factually accurate and none have merit.

       Barnes also complains as he did vigorously during his appearance in front of Magistrate

Judge Feldman that he was denied a preliminary hearing. It is clear that such a hearing was

scheduled but the grand jury returned an indictment prior to the date of the hearing. The purpose

of a preliminary hearing, as noted by the Magistrate Judge, is to determine whether there is

probable cause to continue to hold the defendant. The law is well established in the Second Circuit

and the United States Supreme Court that the return of an indictment conclusively establishes

probable cause and therefore there is no basis or purpose for a preliminary hearing. Defendant’s

rights were not violated. I have considered the other claims by Barnes in this motion, as well as

his objections and find none to be of merit.




                                                4
Document #91 – Motion to Dismiss: Lack of Jurisdiction

         Barnes has made this claim concerning lack of jurisdiction both orally before the

Magistrate Judge in his motion and again in his document objecting to the Report and

Recommendation. The motion has no merit. Barnes appears to contend that this Federal Court

does not have jurisdiction and the Government may not maintain the action.

         The jurisdiction of this Court to try the charges in the Superseding Indictment is very clear.

Article III of the Constitution provides that “[t]he judicial Power shall extend to all Cases in Law

and Equity arising … under the Laws of the United States,” U.S. Const. Art. III, § 2.

         Also, 18 U.S.C. § 3231 grants jurisdiction to the federal courts to try charges involving

federal crimes: “The district courts of the United States shall have original jurisdiction, exclusive

of the courts of the States, of all offenses against the laws of the United States.” The broad grant

of subject-matter jurisdiction is valid and enforceable, and the courts have thus uniformly rejected

challenges to it.” Soler v. U.S., 2015 WL 4879170, at *13 (SDNY Aug. 14, 2015) (citing cases).

         Barnes is charged here with violating 18 U.S.C. Section 1591(a) and Section 2421(a).

These deal with sex trafficking. Apparently, Barnes contends that this Section is not a valid

exercise of Congress’ commerce clause authority or, alternatively, that is the action did not affect

interstate commerce.

         The Magistrate Judge carefully discussed the broad commerce clause powers under the

United States Constitution and set forth overwhelming authority that the criminal statutes at issue

are well within the commerce clause power granted to Congress. It is clear without doubt that the

United States had valid authority to prosecute this action. The United States Government has

prosecuted hundreds of cases under this particular statute and others. Barnes’s arguments have no

merit.

                                                   5
       It is true that the acts must have some affect on interstate commerce. The Indictment here

is facially valid. The effect on interstate commerce is one of the elements that the Government

will need to establish at the trial. It is not something to be resolved at this time. The law is clear

however, that the affect on interstate commerce need only be minimal and the Court has careful

instructions to explain that to the jury at trial. I have considered the other parts of this motion, as

well as Barnes’s objection and find none that warrant changing the Magistrate Judge’s decision.



Document #94 – Motion to Conduct a Franks Hearing

       The Magistrate Judge determined, correctly, that there was no basis to conduct a hearing

pursuant to authority of Franks v. Delaware, 438 U.S. 154 (1978).

       Barnes has failed to make the necessary substantial preliminary showing that there were

any inaccuracies in the affidavit establishing probable cause to arrest. There was no demonstration

of any deliberate falsehood or reckless disregard for the truth. None of the matters raised had any

substantial bearing on the arrest of Barnes and, as noted by the Magistrate Judge, the fact that the

grand jury later returned an Indictment by itself is sufficient probable cause to bring Barnes before

the Court for trial. There is no merit to this request.



Document #93 – Motion for Dismiss for Lack of Jurisdiction

       Barnes cites numerous cases and legal principles but virtually all have nothing to do with

this case. For instance, Barnes cites cases involving personal jurisdiction, standing and minimal

contacts in cases such as Pennoyer v. Neff, 95 U.S. 714 (1877). These cases, however, have

nothing to do with criminal prosecutions. They relate to civil actions and civil procedures and are

irrelevant to the case here.

                                                   6
       Barnes also has made the following argument repeatedly: the Indictment should be

dismissed because the crime did not take place “within the special maritime and territorial

jurisdiction of the United States.” This argument has been made by Barnes orally before the

Magistrate Judge, before this Court and in his papers. As the Magistrate Judge patiently noted, 18

U.S.C. Section 1591(a) makes it a crime to traffic in minors in two different “places”: on land in

or affecting interstate or foreign commerce, or WITHIN THE SPECIAL MARITIME AND

TERRITORIAL JURISDICTION OF THE UNITED STATES. The statute clearly is written in

an either/or formula with is routine in criminal statutes. The Government does not contend in any

way that any of the acts involving Mr. Barnes and the women he allegedly prostituted were

engaged in such activities in the maritime jurisdiction of the United States. This is not a maritime

case: it never was and never has been. Defendant’s motion and contention otherwise is without

merit. The Magistrate Judge correctly denied the motion.



Document #90 – Defendant’s Omnibus Motion

       In this motion, Barnes sets forth a lengthy list of requested items. Magistrate Judge

Feldman dealt with each of them and except for certain matters relating to trial preparation and

matters to be determined at the pretrial conference, the Magistrate Judge denied all motions. For

example, defendant requested immediate release from custody based on violations of the Speedy

Trial Act. He also requested leave to inspect the grand jury minutes, but as the Magistrate Judge

pointed out, review of such minutes is rarely permitted without a specific factual allegation of

Government misconduct. There is no such allegation whatsoever here.

       In addition, Barnes seeks a Bill of Particulars. Magistrate Judge Feldman, after careful

review, determined that the Superseding Indictment provided Barnes with ample information

                                                 7
regarding the alleged criminal acts, including the initials of the victims. A Bill of Particulars is

not meant to provide evidentiary material. The Magistrate Judge determined that considering the

specificity of the Superseding Indictment, and the sheer volume of voluntary discovery that has

been provided to Barnes by the Government including, most recently, the name of the young

woman that Barnes allegedly prostituted, there is no basis for any Bill of Particulars here.

        In this motion also, Barnes once again seeks dismissal for lack of jurisdiction but none of

the claims advanced by Barnes have any merit and have all been resolved previously by Magistrate

Judge Feldman in his ruling on the prior motions.

        Barnes did request a list of any Federal Rule of Evidence 404(b) material that the

Government intended to utilize and the Government was directed that such information be turned

over two weeks prior to trial or at the pretrial conference, whichever is earlier.

        Barnes also requested an order compelling Government witnesses to be interviewed by

him. Barnes is now and will remain in jail pending trial. A defendant has no right to compel a

witness to consent to an interview. Barnes’s motion in this regard makes reference to his “counsel”

being involved but Barnes had repeatedly and recently direct that this Court vacate the appointment

of stand-by counsel and apparently wishes to have no contact with him.

        Barnes also seeks to join in motions by his co-defendant, but that request is denied as moot.

That defendant, Johnson, is no longer in the case, has pleaded guilty and he may testify against

Barnes at trial.



Document #107 – Defendant’s Reply to Government’s Response

        Magistrate Judge Feldman notes that this motion is over 80 pages long and “recites lengthy,

rambling arguments about jurisdiction and procedural violations.” (Dkt. #115, p.44).

                                                  8
         Once again, as the Magistrate Judge noted, this motion repeats many of the arguments

made by Barnes and they all relate generally to civil matters involving personal jurisdiction,

minimum contacts and subject matter jurisdiction. None of the cases and arguments submitted by

Barnes have any bearing on this criminal proceeding.

         Barnes also questions venue, but the Indictment states and the Magistrate Judge noted that

acts here involved sex trafficking activity that occurred in the Western District of New York.

Barnes also makes arguments concerning the interstate agreement on detainers and once again

alleges a speedy trial violation, all of which were decided by Magistrate Judge Feldman relating

to earlier motions filed by the defendant.



                                                CONCLUSION

         I accept and adopt the Report and Recommendation of United States Magistrate Judge

Jonathan W. Feldman (Dkt. #115) filed June 29, 2018. I have carefully reviewed Barnes’s

arguments which were submitted before the Magistrate Judge, as well as his lengthy, prolix

objection (Dkt. #132) to the Magistrate Judge’s Report and Recommendation.3 I find no basis to

alter, modify or reverse the Magistrate Judge’s Report and Recommendation. I have also




         3
            Barnes’s objection to the Magistrate Judge’s Report and Recommendation consists of 146 pages, including
numerous attachments. In those pages, Barnes has cited many hundreds of cases. Most of them have virtually nothing
to do with the motion made and the arguments advanced. Furthermore, Barnes’s motions and arguments are
ambiguous, not clear and rambling at times. I understand that Barnes is proceeding pro se and frankly that is one of
the dangers of taking on a case of this nature pro se without the assistance of counsel. I understand Barnes is not a
lawyer and these observations of the Court are not meant to be critical but to point out the objective facts as to the
nature of the matters submitted.
                                                          9
considered all the other motions and arguments made by Barnes and deny all of them, even though

I may not have referred directly to them in this Decision.

        I DENY the six separate pro se motions, Docket ## 90, 91, 92, 93, 94 and 107, in their

entirety.

               IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       October 11, 2018.




                                                10
